Citation Nr: 1515509	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for early degenerative changes, left knee (left knee disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to July 1985 and October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

Records on file reveal that multiple other issues have been raised by the appellant.  The electronic record reveals that development is ongoing at the RO.  Those matters are not currently developed for appellate review.  This appeal is limited to the issue on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA knee examination in August 2013.  The examiner found 130 degrees of flexion in the Veteran's left knee.  The examiner also noted that the most recent knee x-rays in the record were from 2005 and that the Veteran did not consent to updated ones.  In a June 2014 statement, the Veteran sought an increased disability evaluation for both knees because "current x-ray evidence depicts flexion of thirty degrees."  The claims file contains neither a recent x-ray nor any medical record listing the Veteran's left knee flexion as limited to thirty degrees.  Because the Veteran raises the possibility that there might be treatment records still outstanding that would show a significant change in the severity of his left knee disability since the August 2013 VA examination, a remand is warranted so that the AOJ may attempt to acquire those records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he: a) provide the name and contact information for the medical facility that performed the recent x-ray he cited in his June 2014 statement, as well as any other private facility that has provided treatment for his left knee disorder since August 2013, and b) sign the appropriate releases to permit VA to obtain any outstanding private treatment records.  It the reported treatment was with the VA, that should be specified by the appellant and those records should be obtained.

2. After the Veteran has signed the appropriate releases, those private records not already associated with the claims file should be obtained.  All attempts to procure any outstanding treatment records should be documented in the claims file.  Any pertinent VA medical records should also be obtained.  If records cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After the foregoing development, the AOJ should review the newly-obtained evidence and determine whether that evidence suggests additional development, to include examinations and medical etiology opinions.  If such development is appropriate, it should be completed prior to readjudication of the appeal.

4. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







